Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on July 30, 2021 is acknowledged. Accordingly claims 21-25, 27-33 and 35-36 remain pending and have been allowed.

Terminal Disclaimer
The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,223694 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-25, 27-33 and 35-36 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Zhu et al (hereinafter “Zhu”) U.S. Patent No. 8,706,588 B1
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-40 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Zhu does not teach or suggest at least “retrieving, by the server computer, an account activation code and a primary account number generated by an issuer of the account from the decrypted payment account information received from the mobile device without communicating with the issuer of the account during the provisioning of the account on the mobile device, wherein the primary account number and the account activation code are retrieved prior to being validated;  validating, by the server computer, the account activation code and the primary account number without communicating with the issuer of the account during the provisioning of the account on the mobile device;” as recited in independent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhu  (U.S. Patent No. 8,706,588 B1) 
Bauer (U.S. Patent Application Publication No. 2012/0078735 A1)
Kannappan (U.S. Patent Application Publication No. 2013/0024383 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 6, 2021